DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed December 11, 2020, are acknowledged and have been fully considered.  Claims 1 and 3-19 are pending.  Claims 1, 3, 5 and 8 have been amended; claims 9-19 have been withdrawn; and claim 2 has been cancelled.  Claims 1 and 3-8 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Rejections
The rejection of claim 8 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (at par. 3-5 of the 09/18/2020 Office action), is withdrawn in light of applicant’s 12/11/2020 amendments.  Applicant’s 12/11/2020 remarks at p. 6, par. 3-4, are acknowledged.
The rejection of claims 1-3 and 5-8 under 35 U.S.C. § 103 over LI (US 2014/0068935 A1), in view of ӦZYILMAZ (WO 2013/180661 A1) (at par. 6-19 of the 09/18/2020 Office action), is maintained in modified form, in light of applicant’s 12/11/2020 amendments, which cancel claim 2, and amend independent claim 1 to recite “wherein the insulating protective sleeve is disposed directly outside the conductive metal wire.”
The rejection of claim 4 under 35 U.S.C. § 103 over LI, in view of ӦZYILMAZ, and further in view of WESSMAN (US 2006/0200217 A1) (at par. 20-24 of the 09/18/2020 Office action), is maintained in modified form, in light of applicant’s 12/11/2020 amendments.

Modified Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (US 2014/0068935 A1, Publ. Mar. 13, 2014; on 01/24/20129 IDS as CN 102824689 A; hereinafter, “Li”), in view of ӦZYILMAZ (WO 2013/180661 A1, Publ. Dec. 5, 2013; hereinafter, “Ӧzyilmaz”).
Li is directed to:
IMPLANTABLE LEAD AND MEDICAL DEVICE USING THE SAME
ABSTRACT
An implantable lead includes a pipe, a flexible conductive layer, at least one connector, at least one contactor and at least one wire.  The pipe includes a first end portion, a second end portion opposite to the first end portion, and a middle portion connecting the first end portion and the second end portion.  The flexible conductive layer is located on the middle portion of the pipe.  The at least one connector is located on the first end portion of the pipe.  The at least one contactor is located on the second end portion of the pipe.  The at least one wire is located in the pipe and electrically connects the at least one connector and the at least one contactor.  A medical device using the implantable lead is also provided.
Li, title & abstract.  In this regard, Li teaches a particular implantable LEAD medical device:
[0034]	Referring to FIGS. 1-3, a medical device 1 of one embodiment includes an implantable lead 7 and a controller 9 electrically connected to the implantable lead 7.
[0035]	The implantable lead 7 includes a pipe 5, a flexible conductive layer 4, at least one wire 3, at least one contactor 2 and at least one connector 6.  The pipe 5 includes an annulus side wall and defines a hollow space.  The flexible conductive layer 4 is located on the side wall of the pipe 5 and covers the middle portion of the pipe 5.  The at least one wire 3 is located in the hollow space of the pipe 5.  The at least one contactor 2 is located on a first end of the pipe 5, and the at least one connector 6 is located on a second end of the pipe 5 opposite to the first end.  The at least one contactor 2 and the at least one connector 6 are electrically connected by the at least one wire 3.
[0036]	The pipe 5 can be made of a flexible material such as polyurethane, silicone rubber, and nylon.  The length, shape and diameter of the pipe 5 can be selected according to need.  The pipe 5 is configured to support the contactor 2, the connector 6, and the flexible conductive layer 4 and protect the wires 3.
[0037]	The connectors 6 can be in contact with the flexible conductive layer 4 or spaced from the flexible conductive layer 4. The connectors 6 are used to connect the controller 9 and the wires 3 or the controller 9 and the flexible conductive layer 4. The contactors 2 are spaced from and insulated from the flexible conductive layer 4.  The contactors 2 are implanted in the biological tissue and used to connect the biological tissue and the wires 3.  The shape and size of the contactors 2 can be selected according to the biological tissue.  The number and order of the contactors 2 and the connectors 6 can be the same or different.  In one embodiment, the number of the contactor 2 and the connector 6 are two as shown in FIG. lA.  The corresponding contactor 2 and the connector 6 are electrically connected by the wire 3.  In one embodiment, the number of the contactor 2 is two, and the number of the connector 6 is three as shown in FIGS. 1B and lC.  The corresponding contactor 2 and the connector 6 are electrically connected by the wire 3.  The excess one of the connector 6 is in contact with the flexible conductive layer 4 or electrically connected to the flexible conductive layer 4 by the wire 3.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Li, par. [0034]–[0037] & Fig. 1A).
Regarding independent claim 1 and the requirements for:
1. ([...])	A neural electrode based on a three-dimensional porous graphene foam material, comprising a current generation device, a first electrode a second electrode,and an insulating protective sleeve; the current generation device being connected to the first electrode and the second electrode through a conductive metal wire respectively, wherein at least one of the first electrode and the second electrode is a three-dimensional porous graphene electrode, and wherein the insulating protective sleeve is disposed directly outside the conductive metal wire.
Li clearly teaches an implantable LEAD medical device (Li, par. [0034]–[0037] & Fig. 1A) featuring:
a “controller 9” (Li, par. [0037] & Fig. 1A), which meets the requirement of claim 1 for “a current generation device”;
“at least one contactor 2” (Li, par. [0035] & Fig. 1A showing more than one contactors), which meets the requirements of claim 1 for “a first electrode and a second electrode”; and
“at least one wire 3” (Li, par. [0035] & Fig. 1A), which “includes a conductive core 32 and an insulative layer 30 wrapping the conductive core 32” (Li, par. [0040]), thereby meeting the requirements of:
claim 1 for “a conductive metal wire,” wherein for “the current generation device being connected to the first electrode and the second electrode through a conductive metal wire respectively,” and
claim 1 for “an insulating protective sleeve,” and “wherein the insulating protective sleeve is disposed directly outside the conductive metal wire.”
Although Li teaches suitable materials for constructing the “at least one contactor 2” (Li, par. [0035] & Fig. 1A):
[0039]	The contactor 2 can made of platinum, platinum alloy, iridium, iridium alloy, titanium, titanium alloy, tungsten, stainless steel, carbon nanotubes, carbon fiber, or conductive polymer.  In one embodiment, the contactor 2 is made of non-magnetic nano-material such as carbon nanotube film, carbon fiber or conductive polymer.  The average resistivity of the contactor 2 made of non-magnetic nano-material is greater than 10-7 Ω•m such as 10-6 Ω•m, 10-5 Ω•m or 10-4 Ω•m.  The contactor 2 can be made by wrapping a carbon nanotube film, carbon fiber or conductive polymer to form a single-layer structure or a multi-layer structure.
(Li, par. [0039]), Li, however DOES NOT EXPRESSLY TEACH “at least one contactor 2” (Li, par. [0035] & Fig. 1A) made of porous graphene in order to meet the requirements of claim 1 for “wherein at least one of the first electrode and the second electrode is a three-dimensional porous graphene electrode,” which is well within the purview of the ordinarily skilled artisan.
Ӧzyilmaz, for instance, is directed to:
Title: SYNTHESIS OF THREE-DIMENSIONAL GRAPHENE FOAM: USE AS SUPERCAPACITORS
Abstract: The invention relates to three-dimensional crystalline foams with high surface areas, high lithium capacity, and high conductivity for use as electrode materials and methods for their fabrication. In additional embodiments, the invention also relates to the use of three-dimensional crystalline foams as supercapacitors for improved charge and energy storage.
Ӧzyilmaz, title & abstract.  In this regard, Ӧzyilmaz notes:
[0028]	Graphene is a two dimensional sheet of carbon that has highly desirable physical properties for use in tissue regeneration and medical devices.  Graphene is the strongest material known having a Young's modulus of 0.5 - 1 TPa, yet it is extremely flexible and not brittle.  Graphene can be transferred onto any flat or irregular shaped surface and graphene-coated, flexible, supporting substrates can be easily bent into any shape required.  While graphene is usually found in its two dimensional form, it is now possible to fabricate the graphene in a three dimensional intercalated network, known as graphene foam or 3-D graphene.
Ӧzyilmaz, par. [0028].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture the “at least one contactor 2” (Li, par. [0035] & Fig. 1A) of Li’s implantable LEAD medical device (Li, par. [0034]–[0037] & Fig. 1A) with three-dimensional graphene foam, as taught by Ӧzyilmaz (Ӧzyilmaz, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Li and Ӧzyilmaz are concerned with related problems in the art, namely the manufacture of an implantable LEAD medical device (Li, abstract) and the manufacture of graphene materials with “highly desirable physical properties for use in tissue regeneration and medical devices” (Ӧzyilmaz, par. [0028]).  Further, it is well within the skill of the ordinary artisan to select suitable conductive materials.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of “at least one contactor 2” (Li, par. [0035] & Fig. 1A) for Li’s implantable LEAD medical device (Li, par. [0034]–[0037] & Fig. 1A) with three-dimensional graphene foam, as taught by Ӧzyilmaz (Ӧzyilmaz, abstract) in order to obtain the advantage of “high surface areas, high lithium capacity, and high conductivity for use as electrode materials” (Ӧzyilmaz, abstract), thereby meeting the requirements of claim 1 for “wherein at least one of the first electrode and the second electrode is a three-dimensional porous graphene electrode.”
Thus, the prior art renders claim 1 obvious.
Regarding claim 5 and the requirements:
5. ([...])  The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 1, wherein the conductive metal wire is connected to the three-dimensional porous graphene electrode by a conductive adhesive.
Li teaches that “the at least one wire 3 can be electrically connect to the at least one contactor 2 or the at least one connector 6 by pressing, screws, tying, bonding, laser welding, resistance spot welding, brazing welding, or ultrasonic welding” (Li, par. [0073]), wherein “bonding” reasonably encompasses a “conductive adhesive” of claim 5 so that “the at least one wire 3 can be electrically connect[ed] to the at least one contactor 2” (Li, par. [0073]).
Thus, the prior art renders claim 5 obvious.
Regarding claim 6 and the requirements:
6. ([...])	  The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 1, wherein the three-dimensional porous graphene electrode is provided with a protective substrate formed of a polymer material.
Li teaches an “implantable lead 7 [that] includes a pipe 5” (Li, par. [0035]), where “[t]he pipe 5 is configured to support the contactor 2” and “can be made of a flexible material such as polyurethane, silicone rubber, and nylon” (Li, par. [0036]), thereby meeting the requirement of claim 6 for a “protective substrate” of claim 6, “wherein the three-dimensional porous graphene electrode is provided with a protective substrate formed of a polymer material.”
Thus, the prior art renders claim 6 obvious.
Regarding claims 7-8 and the requirements:
7. (Original) The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 6, wherein the thickness of the protective substrate is 0.1 mm to 2 mm.
8. (Original) The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 6, wherein a thickness ratio of the three-dimensional porous graphene electrode to the protective substrate is 1 : 0.25 to 1 : 4.
Li teaches “the flexible conductive layer 4 with the thickness in a range from about 1 micrometer to about 2 millimeters can obtain a good shielding effect” (Li, par. [0053]), whereby Li, Fig. 1A (shown above), 
the “at least one contactor 2” (Li, par. [0035] & Fig. 1A), which is likened to the instant “three-dimensional porous grahene electrode” of the instant claims, per Ӧzyilmaz (as discussed above), appears to be of the same scaled thickness as the “the flexible conductive layer 4,” thereby reasonably meeting the requirement of claim 7 for “wherein the thickness of the protective substrate is 0.1 mm to 2 mm”; and
“pipe 5”  (Li, par. [0035] & Fig. 1A), which is a “protective substrate” of the instant claims, and appears to be 2.5 times the thickness of “the flexible conductive layer 4,” therefore the ratio of the “at least one contactor 2” to “pipe 5” is approximately 1:2.5, thereby reasonably meeting the requirement of claim 8 for “wherein a thickness ratio of the three-dimensional porous graphene electrode to the protective substrate is 1:0.25 to 4” to the extent that “1:0.25 to 4” is interpreted as ranging from 1:0.25 to 1:4.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, the prior art renders claims 7-8 obvious.
Response to Arguments
Applicants’ arguments filed on December 11, 2020 (hereinafter, referred to as “Remarks”),  have been fully considered, but they are not persuasive.
Applicant argues:
Amended claim 1 recites, “the insulating protective sleeve is disposed directly outside the conductive metal wire.”  As shown in Figure 1 (reproduced below), the insulating protective sleeve 5 is disposed outside the conductive metal wire 2, and the insulating protective sleeve 5 directly contacts the conductive metal wire 2.[Remarks, p. 6, par. 6]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Li fails to teach or suggest at least this element of claim 1.  In fact, Li discloses that “[t]he pine 5 includes an annulus side wall and defines a hollow space [and t]he at least one wire 3 is located in the hollow space of the pipe 5.”  Li, paragraph 0035, and Figure 1A (reproduced below).[Remarks, p. 7, par. 1]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Because the at least one wire 3 is located in the hollow space of the pipe 5, the pipe 5 does not read on the insulating protective sleeve of claim 1.[Remarks, p. 7, par. 2]
Ozyilmaz does not cure the deficiency of Li, as Ozyilmaz is also silent with respect to the above-recited element of claim 1.[Remarks, p. 8, par. 1]
Accordingly, claim 1 is allowable over the combined teaching of Li and Ozyilmaz.  Claims 3 and 5-8 variously depend from claim 1, and are also allowable for at least the same reasons as claim 1. Applicant therefore respectfully requests withdrawal of the 35 U.S.C. 103 rejection of claims 1, 3, and 5-8.[Remarks, p. 8, par. 2]
Remarks, p. 6, par. 6 to p. 8, par. 2.
In response: Li clearly teaches an implantable LEAD medical device (Li, par. [0034]–[0037] & Fig. 1A) featuring “at least one wire 3” (Li, par. [0035] & Fig. 1A), which “includes a conductive core 32 and an insulative layer 30 wrapping the conductive core 32” (Li, par. [0040]), thereby meeting the requirements of:
claim 1 for “a conductive metal wire,” wherein for “the current generation device being connected to the first electrode and the second electrode through a conductive metal wire respectively,” and
claim 1 for “an insulating protective sleeve,” and “wherein the insulating protective sleeve is disposed directly outside the conductive metal wire.”
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (US 2014/0068935 A1, Publ. Mar. 13, 2014; on 01/24/20129 IDS as CN 102824689 A ;hereinafter, “Li”), in view of ӦZYILMAZ (WO 2013/180661 A1, Publ. Dec. 5, 2013; hereinafter, “Ӧzyilmaz”), as applied to claims 1 and 5-8, above, and further in view of WESSMAN (US 2006/0200217 A1, Publ. Sep. 7, 2006; hereinafter, “Wessman”).
The teachings of Li and Ӧzyilmaz, as set forth above, are hereby incorporated.  However, although Li teaches:
[0040]	The wire 3 is configured to transmit electrical signals between the contactor 2 and the connector 6.  The wire 3 can be made of conductive material such as platinum, iridium, platinum iridium alloy, stainless steel, carbon nanotubes, carbon fibers, or conductive polymer.  The wire 3 can be linear or coiled into spiral.  In one embodiment, the implantable lead 7 includes four of the wires 3 coiled into spiral as shown in FIG. 3.  Each of the wires 3 includes a conductive core 32 and an insulative layer 30 wrapping the conductive core 32.  The arrangement of the wires can increase the bending resistance, mechanical strength.
(Li, par. [0040]); however, it is noted that Li DOES NOT EXPRESSLY teach 
an “insulative layer 30” made of polyurethane in order to meet the requirements of claim 3 for:
3. ([...])	The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 1, wherein the protective sleeve is made of silica gel or polyurethane.
a “silver” or “copper” for “wire 3” in order to meet the requirements of claim 4 for:
4. ([...])  The neural electrode based on a three-dimensional porous graphene foam material as claimed in claim 1, wherein the conductive metal wire is a silver wire or a copper wire.
which are well within the purview of the ordinarily skilled artisan.
Wessman, for instance, is directed to 
MEDICAL LEAD AND METHOD FOR MEDICAL LEAD MANUFACTURE
ABSTRACT
A lead employing a connection between a conductor and an electric element is provided.  The connection includes a conductive pad electrically connected to at least one conductor and the electric element electrically connected to the conductive pad. The conductive pad can further include an elongated element to connect the pad to the electric element.  The method for connecting a conductor to an electric element is also provided.  The method includes forming a groove in the insulator of a lead body to expose the conductor.  Placing a conductive pad within the groove and electrically connecting a conductive pad to the conductor.  An electric element is then placed over the conductive pad and the electric element is electrically connected to the conductive pad.
Wessman, title & abstract.  In this regard, Wessman teaches that “[t]he elongated conductive element can be a wire, a ribbon wire, a cable, or other elongated form,” wherein “[t]he elongated conductive element may be composed of stainless steel, MP35N, platinum, gold, silver, copper, vanadium or other metal.”  Wessman, par. [0010].  Further in this regard, Wessman teaches “[w]hen a plurality of conductors form a multipolar lead, individual conductors are typically electrically isolated from one another” with an “insulator material,” which “may be silicone, polyurethane, polyethylene, polyimide, polyvinylchloride, PTFE, ETFE, or other materials known to those skilled in the art.”  Wessman, par. [0022].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to construct Li’s implantable LEAD medical device (Li, par. [0034]–[0037] & Fig. 1A) with: 
“at least one wire 3” (Li, par. [0035] & Fig. 1A) made of copper or silver, as taught by Wessman (Wessman, par. [0010]), and
an “insulative layer 30” (Li, par. [0040]) made of polyurethane, as taught by Wessman (Wessman, par. [0022]).
One would have been motivated to do so with a reasonable expectation of success because Li and Wessman are both directed to similar problems in the art, namely the  manufacture of medical LEAD devices.  Li, abstract, Wessman, abstract.  Also, Wessman teaches an overlapping set of suitable materials for constructing an “elongated conductive element” or “wire” (Wessman, par. [0010]), thereby establishing copper and silver (Wessman, par. [0010]) as equivalent to the conducive material taught by Li, such as platinum (Li, par. [0040]).  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Further, an insulative layer (Li, par. [0040]) may be formed of polyurethane in order to obtain the advantage of a suitable material for “[w]hen a plurality of conductors form a multipolar lead, individual conductors are typically electrically isolated from one another” (Wessman, par. [0022]) such as two of “at least one wire 3” in Li’s exemplary embodiment (Li, par. [0035] & Fig. 1A).
Thus, the prior art renders claims 3-4 obvious.
Response to Arguments
Applicants’ arguments filed on December 11, 2020 (hereinafter, referred to as “Remarks”),  have been fully considered, but they are not persuasive.  Applicant argues that the combination of Li per Ӧzyilmaz does not render the claims obvious, and therefore, the combination further in view of Wessman, also does not render obvious the deficiencies of Li per Ӧzyilmaz.  Remarks, p. 8, par. 3-5.
In response: since the rejections over Li per Ӧzyilmaz are not deficient, as discussed above, the rejection, further in view of Wessman, is maintained.

Summary/Conclusion
Claims 1 and 3-8 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611